Citation Nr: 1411398	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran had active military service from September 1975 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2012, and before a Decision Review Officer (DRO) at the RO in April 2011.  Transcripts of both hearings are of record.  

The Board remanded this claim in August 2012 for additional development.  That development has been completed, as discussed below, and the case now returns to the Board for appellate review. 

After the appeal was recertified and the case transferred back to the Board, the Veteran submitted additional articles and statements which were not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In February and March 2013 statements, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records which were considered by the Appeals Management Center (AMC) in readjudicating this claim, as reflected in the January 2013 supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1. The Veteran was not exposed to tactical herbicides, including Agent Orange, during active service.

2. The Veteran's Parkinson's disease was not caused or aggravated by exposure to any chemicals or hazardous substances, including chemical agents in commercial herbicides and polychlorinated biphenyls (PCB's) while stationed at Fort McClellan, Alabama, did not manifest during active service or within one year of separation, and is not otherwise related to any disease, injury, or event in service. 


CONCLUSION OF LAW

Service connection for Parkinson's disease is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

An April 2010 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

The Veteran's private treatment records and Social Security Administration (SSA) records have been associated with the claims file to the extent possible.  See 38 C.F.R. § 3.159(c).  One private medical facility, Elliot Neurology Associates, informed VA in a November 2012 response to a records request that it could not locate the Veteran's records.  VA informed the Veteran of this fact in the January 2013 SSOC, to which he was given an opportunity to respond with additional evidence.  As VA has received a negative response from Elliot Neurology Associates, and as the Veteran was duly informed of this fact and did not suggest an alternative source of these records or submit them himself after being provided an opportunity to respond to the SSOC, further efforts to obtain them are not warranted.  Significantly, the Veteran had indicated that he was treated by a Dr. Biletch at this facility, and there are a number of treatment records reflecting treatment by a Dr. Biletch at Neurology Associates of Southern New Hampshire in the file, in addition to numerous other private treatment records documenting the Veteran's initial assessment for Parkinson's disease in May 2001 and dating up to 2012.  Thus, it appears that all relevant private treatment records documenting the history of the Veteran's Parkinson's disease since it was first diagnosed are in the file.  The Veteran has not identified any other private treatment records he wished to submit or have VA obtain on his behalf.  Thus, VA has discharged its duty to assist with respect to obtaining private treatment records on the Veteran's behalf. 

With regard to service department records, including service treatment records, only the Veteran's entrance examination was furnished by the National Personnel Records Center (NPRC), which informed VA in September 2002, via the Personnel Information Exchange System (PIES) that this was the only record in its possession.  The NPRC responded in July 2011 to a second request via PIES that it had conducted a thorough and extensive search for the Veteran's records and could not locate them.  It concluded that these records were not in its possession and that further efforts to find them would be futile.  The Veteran is aware that his service department records are unfortunately missing, and had been provided an opportunity to submit any such records in his possession in a February 2004 letter.  He was also informed of this fact through a June 2011 telephone call, and was requested to provide information about his unit assignments, but could not remember this information.  Accordingly, a December 2011 memorandum making a formal finding of unavailability of the Veteran's service department records was issued for the file.  The memorandum sets forth the steps taken to secure these records, and concludes that VA had exhausted all efforts to obtain them and that further attempts would be futile.  

Based on the above actions, the Board concludes that further efforts to obtain the Veteran's service department records are not warranted.  See 38 C.F.R. § 3.159(c)(2).  

When service medical records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Board finds that VA has discharged its heightened duty to assist.  In addition to the above efforts to obtain the Veteran's service department records and private treatment records, VA also attempted to corroborate the Veteran's exposure to tactical herbicides at Ft. McClellan through a request to the Joint Services Records Research Center (JSRRC).  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10.  The JSRRC responded that it was unable to corroborate the Veteran's exposure to tactical herbicides at this location.  It explained that available historical information did not document the use of Agent Orange or tactical herbicides at Ft. McClellan, and that the JSRRC did not maintain data concerning the commercial use of herbicides or pesticides.  The JSRRC also recommended a "potential source" of information concerning the Ft. McClellan environmental cleanup, namely the Ft. McClellan BRAC Environmental Coordinator, and provided contact information for this source.  Contacting this source was not necessary, however, as the complete Final Environmental Baseline Survey for Fort McClellan, which includes a list of herbicides and pesticides used and stored at this location is in the file, in additional to a number of articles discussing the environmental contamination and cleanup of this site.  Based on this evidence, the Board assumes at least some level of exposure to PCB's and other toxic substances.

A VA examination was also performed, and an opinion obtained as to whether the Veteran's Parkinson's disease is related to exposure to chemicals such as PCB's while stationed at Fort McClellan.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the examination report, the examiner reviewed the pertinent medical history, set forth the clinical findings made on examination, and provided an opinion with a thorough explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Although the Veteran has challenged the expertise of the examiner, who is a primary care physician rather than a neurologist, he has not specifically explained or shown how the examination or opinion was inadequate, and the Board assumes the competency of the examiner to render an informed opinion on this issue, which indeed is apparent from the examiner's thorough discussion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that VA may assume the competency of an examiner absent a specific challenge); accord Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  As a lay person in the field of medicine, the Veteran's mere assertion that only a neurologist could render an opinion as to whether his Parkinson's disease was related to chemical exposure in service is not competent and does not by itself show that the examination or opinion was inadequate.  See Jandreau v. Nicholson; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, the duty to obtain an adequate examination and opinion has been satisfied.  

A VA opinion is not warranted as to whether the Veteran had signs or symptoms of Parkinson's disease in service or within a year of separation from service, as the Veteran has not alleged and there is no evidence otherwise suggesting that his Parkinson's manifested at this time.  Rather, according to the Veteran's statements and the private treatment records, this disease began to manifest in the late 1990's, and was first diagnosed in 2001.  Thus, a VA opinion on this issue is not warranted.  See McLendon, 20 Vet. App. at 83.  Moreover, the VA examiner addressed the issue of whether there may have been a latency period between contraction of Parkinson's in active service and the later onset of symptoms and explained that such a latency period (as opposed to a twenty-year progression of symptoms) was not known to medical science at this time. 

With regard to the Veteran's contentions that he was exposed to various chemical agents, including commercial herbicides, while stationed at Ft. McClellan, or that he handled equipment at Camp Bullis in Texas that had been used in Vietnam and which he speculated may still have had a residue of herbicides on it, further development is not warranted.  In this regard, while VA's duty to assist is very broad, it is not unlimited, but rather must be channeled into "reasonable efforts" to provide such assistance.  See 38 U.S.C.A. § 5103A(a).  What constitutes "reasonable efforts" is defined to some extent by the statutory and regulatory provisions and the applicable case law concerning VA's duty to assist, but these sources in turn are informed, contoured, and delimited by a broader framework of what would be reasonable under the circumstances of a particular case, especially where the law does not otherwise prescribe specific actions.  VA is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See id.  

Here, there is no evidence that the equipment allegedly used in Vietnam was ever contaminated with herbicides spread years earlier simply by virtue of its location, let alone that any residue would be sufficient to amount to meaningful exposure.  There is also no indication that further development could ever bring such a remote possibility within "the range of probability," and the Board knows of no source that might do so.  See 38 C.F.R. § 3.102.  Thus, attempts to corroborate meaningful exposure in this manner are not warranted. 

Further, with regard to whether the Veteran was exposed to commercial herbicides at Ft. McClellan (the JSRRC confirmed that tactical herbicides were not used or stored there, as mentioned above), there is no indication that the mere fact that commercial herbicides were stored or used at Ft. McClellan would have resulted in clinically meaningful exposure merely because the Veteran was stationed there.  Indeed, the environmental baseline survey for Ft. McClellan indicates that herbicides were last used at this location in 1976, which is several years before the Veteran had training there in 1980.  It is not reasonable to expect that a non-speculative opinion could be provided readily on the complex scientific and medical issue of whether the Veteran had clinically meaningful exposure to commercial herbicides at Ft. McClellan.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility").  The complexity of this issue is apparent from the fact that VA has developed legal presumptions with regard to establishing significant exposure to tactical herbicides used in Vietnam.  This presumption replaces the need for direct evidence to establish such exposure, thus indicating the difficulty of producing more direct evidence on this issue.  

By the same token, while the Veteran may have been exposed to other chemical agents at Ft. McClellan, including PCB's, the September 2012 VA opinion addresses this issue and finds it unlikely that the Veteran's Parkinson's disease is due to such exposure.  The Veteran has not provided any other evidence supporting an apparent relationship between potential exposure to chemicals while stationed at Ft. McClellan and the later development of Parkinson's disease.  Thus, further inquiry into this issue is not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In light of the above, the Board finds that VA has discharged its heightened duty to assist, and that the Veteran has had a meaningful opportunity to participate in the processing of this claim.  There is no indication of prejudicial error with regard to VA's duties under the VCAA.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.  

II. Board's Remand Directives

The Board remanded this claim in August 2012 with instructions for the AOJ to contact the Veteran and request him to identify any additional pertinent treatment records (this was accomplished in a September 2012 letter), to make appropriate efforts to obtain any such records, to perform a VA examination and obtain an opinion on this claim which was responsive to the Board's directives, and then to readjudicate the claim.  The Board finds that there has been substantial compliance with these instructions, as shown in the above discussion concerning VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).



III. Hearing Officer's Duties 

At the April 2012 Board hearing and April 2011 DRO hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the hearing officer and his representative.  There is no indication that outstanding records or other evidence exists that might support the claim.  Thus, given the development undertaken by VA, including providing a VA examination and opinion, obtaining treatment records identified by the Veteran, and contacting the JSRRC for verification of herbicide exposure, and in light of the Veteran's testimony at the hearing and the various statements, articles, and reports submitted by him, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

IV. Analysis

In statements dated in April 2010 and September 2012, as well as in his testimony at the April 2011 and April 2012 hearings, the Veteran advanced two arguments in support of his service connection claim for Parkinson's disease.  He argued that it was caused by herbicide exposure from handling equipment that had been used in Vietnam while stationed at Camp Bullis in Texas, from exposure to herbicides used at Ft. McClellan, Alabama, where he was also stationed for a time, and from other chemicals, including PCB's, he was exposed to at Ft. McClellan.  As discussed below, Ft. McClellan's environmental contamination by various chemical agents is well documented.  The Veteran has emphasized in support of his contentions that there is a twenty-year latency period for Parkinson's disease to develop, and that this latency period coincides with his period of service and the later onset of signs of Parkinson's in 1998 and eventual diagnosis in 2001.  Unfortunately, for the reasons that follow, the Board finds that service connection for Parkinson's disease is not established. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Certain diseases associated with exposure to herbicide agents, including Parkinson's disease, are presumed to have been incurred in service even if there is no evidence of the disease at the time, provided that such exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

As the Veteran did not serve in Vietnam or during the Vietnam Era, the presumption of exposure to herbicides does not apply.  See id.  Moreover, there is no evidence that handling equipment allegedly used in Vietnam would result in meaningful exposure to herbicide agents.  Such a finding would require that the equipment in question was in fact used in Vietnam, that it was sprayed with herbicides or otherwise contaminated with herbicides, and that the residue of such contamination remained years later and was sufficient to amount to herbicide exposure in those handling the equipment.  The Veteran's speculative lay statements on this issue are not competent, as this is a complex medical and scientific determination not amenable to lay observation.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Thus, his statements in themselves do not support such exposure.  See Layno, 6 Vet. App. at 469-71.  As there is no competent, non-speculative evidence of herbicide exposure through handling military equipment in the United States that had allegedly been used in Vietnam, herbicide exposure in this manner is not established.  See id; 38 C.F.R. § 3.102.  

The preponderance of the evidence also shows that tactical herbicides were not used at Ft. McClellan, as confirmed by the JSRRC.  Appendix E to the Environmental Baseline Survey addresses the storage, use, and future disposal of commercial herbicides and pesticides at the base.  The mere fact that commercial herbicides were used or stored there does not show that the Veteran had clinically significant exposure to such herbicides.  For example, the record does not show that he had any duties involving the use or handling of the herbicides or that would place him in proximity to their use.  Indeed, according to Appendix E of the report, the herbicides were used in 1974, 1975, and 1976, but the Veteran's training at Ft. McClellan apparently did not occur until 1980, or four years after herbicides were used there.  Accordingly, the fact that the Veteran was stationed at Ft. McClellan does not equate to exposure to herbicides, directly or indirectly, to include through contaminated drinking water or other sources.  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  The Veteran has not submitted any such evidence with regard to herbicide exposure at Ft. McClellan, and his statements on this issue do not constitute competent evidence and thus do not support the claim.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  

Accordingly, the preponderance of the evidence weighs against exposure to herbicides.  Thus, the presumption of service connection for Parkinson's based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

With regard to whether the Veteran's Parkinson's disease is related to his possible exposure to other chemicals while stationed at Ft. McClellan, including PCB's, this was addressed by the September 2012 VA examiner, who found against such a relationship.  In the examination report, the examiner noted that the Environmental Baseline Survey confirms that there were problems and violations at Ft. McClellan regarding the storage and use of a variety of toxic wastes.  The examiner also observed that based on a review of articles submitted by the Veteran, there was some likelihood that the Veteran was exposed to PCB's while at this facility, though it was not possible to determine the degree of exposure.  The examiner stated that medical literature and studies generally did not support PCB's or other toxic chemicals as a cause of Parkinson's disease.  He noted that "[m]uch has been published by various advocacy groups indicating that there may be an association between PCB exposure and Parkinson's disease, but these conclusions are mostly extrapolations from animal studies and other data."  The examiner conducted his own review of the studies of toxic effects on human health of PCB's found at the Center for Disease Control and Prevention website, and stated that a comprehensive review of the major research to date were not conclusive as to whether adult populations with occupational exposure to PCB's experienced adverse neurological effects due to such exposure.  In this regard, the examiner noted that many of these studies were of persons with documented high level exposure to PCB's, rather than just casual or lower level exposure.  Thus, even with high level exposure, there was not enough to conclude that PCB's were a cause of Parkinson's disease.  

The examiner further stated that information from the National Institute of Neurological Disorders and Stroke, which is under the auspices of the National Institute of Health, indicated that the underlying cause or trigger of Parkinson's disease is not known, but it was believed genetic factors may play a role.  The examiner also observed that a number of studies have found a higher incidence of Parkinson's disease in developed countries, and this was perhaps owing to increased exposure to pesticides and other toxins, and that other studies showed a higher risk in those who worked in certain professions.  However, the studies were not conclusive and the reasons for the apparent risks were unclear.  Thus, the examiner concluded that it was less likely as not that the Veteran's Parkinson's disease was caused by exposure to PCB's as these chemicals had not been scientifically shown to be a cause of Parkinson's.  

With regard to the amount of time it takes Parkinson's to manifest, the examiner stated that the root cause of Parkinson's is not known, and thus it is not possible to determine the amount of time between exposure to a possible causative agent and the development of Parkinson's disease without resorting to speculation.  The examiner further stated that what is known, and what is reiterated in information from the National Institute of Neurological Disorders and Stroke, is that the progression of symptoms may take twenty years or more.  The examiner explained that this progression should not be confused with the concept of a latency period, which is the time that occurs between exposure to a causative agent and the initial development of disease.  The examiner noted that a diagnosis may be possible when symptoms are still minor, and observed that this was the case with the Veteran (the evidence shows that he first noticed symptoms around 1998, and was first diagnosed in 2001 based on a hand tremor).  In other words, the examiner explained that the progression period would begin at the onset of symptoms, which would slowly worsen over a twenty-year period, and not at the time of exposure to a causative agent. 

The VA examiner's opinion constitutes probative evidence weighing against a relationship between any exposure of the Veteran to toxic chemicals such as PCB's and the later development of Parkinson's disease.  In this regard, the opinion reflects the informed judgment of a medical professional who examined the Veteran, reviewed his medical history, reviewed the studies and articles submitted by him, and also reviewed additional information and studies from other sources found by the examiner to be authoritative.  The examiner's opinion carries more weight than the Veteran's lay statements on this complex issue, to include his contention regarding a twenty-year latency period.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

As explained by the examiner, any possible relationship to such exposure is merely speculative at this time and not supported by sound, reliable scientific or medical data.  Thus, the mere possibility of such a relationship does not support the claim.  See 38 C.F.R. § 3.102.  

The examiner's opinion also carries more weight than the articles and studies submitted by the Veteran, as it reflects a more definitive finding based on the specific facts of the case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Indeed, the examiner reviewed such literature and explained why it did not lend reliable support to the Veteran's claim, as discussed above.   

In summary, the preponderance of the evidence weighs against a relationship between the Veteran's Parkinson's disease and his possible exposure to toxic chemicals such as PCB's during active service.  There is no other evidence of a disease, injury, or event in service that may be related to the later development of Parkinson's disease.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(a), as the preponderance of the evidence weighs against a medical nexus to service.  See Shedden, 381 F.3d at 1166-67.  

The preponderance of the evidence weighs against any other basis for service connection.  In this regard, for the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including Parkinson's disease as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to post-service or "intercurrent" causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as Parkinson's disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, the evidence shows that the Veteran's Parkinson's disease did not manifest in service or within one year of separation.  Rather, the Veteran's statements and his private treatment records show that it first manifested almost two decades after separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for Parkinson's disease is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for Parkinson's disease is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


